Citation Nr: 1617999	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension as secondary to service-connected irritable bowel syndrome (IBS).  

3.  Entitlement to an evaluation in excess of 10 percent for IBS.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from February 2004 to February 2008.  The Veteran's DD-214 confirms that he was the recipient of the Iraq Campaign Medal (among numerous other decorations), and as such, his service in Southwest Asia is conceded.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010 and October 2015, the Veteran testified at hearings before the undersigned Veterans Law Judge.  Written transcripts of both of these hearings have been prepared and associated with the Veteran's electronic record.  This claim was previously remanded by the Board in February 2011 for further evidentiary development.  

The Veteran's claim was previously treated as one of entitlement to service connection for PTSD.  However, the Veteran has also been seen for symptoms of depression and anxiety not associated with PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with this case law, the Board considers the Veteran's claim of service connection for PTSD as one that encompasses any psychiatric disability.  The issue has thus been restated on the first page.  

As a final introductory matter, the Board notes that the Veteran testified in 2015 regarding the issue of entitlement to service connection for a seizure disorder.  The record reflects that this condition was denied in a January 2012 rating decision.  A timely notice of disagreement was received in January 2012 and a statement of the case was issued in February 2015.  However, the Veteran did not submit a timely substantive appeal (VA Form 9), and as such, the Board does not have jurisdiction over this issue.  Therefore, the Board will take the Veteran's testimony as a request to reopen a previously denied claim of entitlement to service connection for a seizure disorder.  

The issue to reopen a claim of entitlement to service connection for a seizure disorder has been raised by the record during his October 2015 hearing testimony, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

An August 2009 VA treatment note, among others, confirms that the Veteran has been diagnosed with PTSD.  The Veteran's DD-214 also confirms that he served in Southwest Asia during a time of combat.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the present case, there is no question that the Veteran has been diagnosed with PTSD and that he was awarded the Iraq Campaign Medal.  What is still needed, however, is (1) a VA psychiatrist or psychologist, or contract equivalent, confirming that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Therefore, he should be scheduled for a VA examination before a VA psychiatrist, psychologist or contract equivalent, so that the above opinions can be provided.  




IBS

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected IBS.  Regrettably, a remand is necessary in this case as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his service-connected IBS in February 2012.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

In the present case, it has been more than 4 years since the Veteran's last VA examination.  In addition, in a March 2016 Brief prepared by the Veteran's representative, it was specifically noted that, due to the passage of time, they believed that the evidence of record was now "stale" and would not permit a fair and impartial determination.  As such, the Veteran should be scheduled for a new VA examination before an appropriate physician to determine the current severity of his service-connected IBS.  

In addition, the most recent record of VA medical treatment associated with the record is dated August 2015.  Any additional records of VA medical treatment should be obtained and associated with the Veteran's electronic claims file.  

Hypertension

Finally, the Veteran contends that he is entitled to service connection for hypertension as secondary to his service-connected IBS.  Regrettably, a remand is necessary in this case as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As the issue of entitlement to service connection for IBS is being remanded for a new VA examination, the Board finds that the issue of entitlement to service connection for hypertension as secondary to IBS should also be remanded.  The Veteran should be scheduled for a VA examination before an appropriate physician so that an opinion can be offered as to whether it is at least as likely as not that he suffers from a current disability of hypertension that was either caused by, or aggravated by, his service-connected IBS.  In the alternative, the examiner should also opine as to whether it is at least as likely as not that the Veteran suffers from a current disability of hypertension that manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA Medical Center (VAMC) treatment prepared since August 2015 should be obtained and associated with the Veteran's electronic record.  If no additional records exist, this should be noted in the record.  

2.  The Veteran should be scheduled for a VA examination before a VA psychiatrist, psychologist or contract equivalent, regarding his claim of entitlement to service connection for PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  

The examiner is asked to review all of the evidence of record, including the Veteran's lay assertions, and offer the following opinions:  

(a) Is the claimed stressor adequate to support a diagnosis of PTSD?

(b) Is the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service?

(c) Are the Veteran's symptoms related to the claimed stressor?

(d) If the above are answered in the negative, is it at least as likely that the Veteran suffers from any psychiatric disorder, to include depression or anxiety, that manifested during, or as a result of, active military service?

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected IBS.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's IBS.  

Specifically, the examiner should indicate whether the Veteran suffers from mild symptoms (such as disturbances of bowel function with occasional episodes of abdominal distress); moderate symptoms (such as frequent episodes of bowel disturbance with abdominal distress); or severe symptoms (such as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress). 

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claim of entitlement to service connection for hypertension secondary to IBS.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and opine as to the following:

(a) Is it at least as likely as not (50 percent likely or not) that the Veteran has a current disability of hypertension that was either caused by, or aggravated by, his service-connected IBS?

(b) If not, is it at least as likely as not (50 percent likely or not) that the Veteran has a current disability of hypertension that manifested during, or as a result of, active military service?  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.  

5.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




